Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with applicant’s representative, Scott Simmonds, on 02/16/2021.
The application has been amended as follows: 
16. (Examiner’s Amendment) A patient support apparatus comprising:
a foam frame defining a space;
a bladder assembly positioned in the space, the bladder assembly including a plurality of foam-filled bladders, each of the foam filled bladders interconnected by a manifold, the manifold having an unpowered relief valve configured to release air from the bladder assembly if the pressure in the bladder assembly exceeds a predetermined limit of the relief valve; and
a cover enclosing the frame structure and the bladder assembly, the cover adapted to engage an articulated frame to control movement of portions of the foam frame and the bladder assembly in response to movement of the articulated frame,

wherein each of the bladders incudes a transparent window formed in a wall of an enclosure of the bladder[[.]],
wherein the cover includes a plurality of protrusions extending from a bottom surface of the cover, the protrusions adapted to be received in receivers formed in portions of the articulated frame to secure the cover to the articulated frame at a plurality of points, and
wherein a first at least one of the protrusions is secured to the foam frame and a second at least one of the protrusions is secured to the bladder assembly and the second at least one protrusion not secured to the cover.
22. (Cancelled) 
23. (Examiner’s Amendment) The patient support apparatus of claim [[22]] 16, wherein the bladder assembly is secured to the cover at a second location spaced apart from a protrusion.  
24. (Examiner’s Amendment) The patient support apparatus of claim [[22]] 16, wherein the cover is configured to include pockets that receive a portion of the bladder assembly to secure the bladder assembly to the cover at a second location spaced apart from a protrusion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation "wherein at least one of the protrusions is secured to the foam frame and a second at least one of the protrusions is secured to the bladder assembly and the second at least one protrusion not secured to the cover" in combination with the other structure present in claim 1 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 1 may be set forth or maintained.
Specifically, US2010/0180384 to Balonick (“Balonick”) teaches a patient support apparatus comprised of a foam frame, a bladder assembly with a plurality of foam-filled bladders connected to a manifold, the manifold including an unpowered relief valve, and a cover enclosing the frame and bladder assembly.  Balonick does not teach the cover adapted to engage an articulated frame or a plurality of protrusions extending from the surface of the cover.  US2006/0026765 to Hornbach et al. (“Hornbach”) teaches a patient support apparatus comprised of an articulating frame and an inflatable mattress with a cover.  The cover of Hornbach is adapted to engage the frame to maintain position during movement and includes a plurality of protrusions extending from a surface of the cover and adapted to be received in receivers formed in portions of the articulated frame and includes at least one of the protrusions attached to the . Hornbach does not teach at least one of the protrusions secured to the foam frame or bladder assembly.  Subsequent Applicant’s amendments, Examiner reconsidered these references and conducted an updated, thorough search of the body of prior art. However, Examiner found no single disclosure previously relied upon or subsequently discovered, that taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Furthermore, although the available prior art 
The combination of structure present in claim 16 was not found in the prior art of record. In particular, the limitation "wherein at least one of the protrusions is secured to the foam frame and a second at least one of the protrusions is secured to the bladder assembly and the second at least one protrusion not secured to the cover" in combination with the other structure present in claim 16 was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 16 may be set forth or maintained. 
Specifically, US2010/0180384 to Balonick (“Balonick”) teaches a patient support apparatus comprised of a foam frame, a bladder assembly with a plurality of foam-filled bladders connected to a manifold, the manifold including an unpowered relief valve, and a cover enclosing the frame and bladder assembly. Balonick further teaches first and second groups of foam filled bladders with different performance, wherein the performance differs between the head and torso of the patient.  Balonick does not teach the cover adapted to engage an articulated frame or a plurality of protrusions extending from the surface of the cover or each of the bladders including a transparent window.  US2006/0026765 to Hornbach et al. (“Hornbach”) teaches a patient support apparatus comprised of an articulating frame and an inflatable mattress with a cover.  The cover of Hornbach is adapted to engage the frame to maintain position during movement and includes a plurality of protrusions extending from a surface of the cover and adapted to be received in receivers formed in portions of the articulated frame. Hornbach does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 6, filed 01/14/2021, with respect to 35 USC 103 rejections of claims 1, 2, and 14-21 and objections to claims 3-13 have been fully considered and are persuasive in light of the amended claims filed 01/14/2021.  All objections and 35 USC 103 rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC J KURILLA/Primary Examiner, Art Unit 3619